Melvin Mayfield, Chief Judge, dissenting. The opinion of the majority states “there was evidence from which the Board could (and did) conclude that the claimant failed to reveal that he was an epileptic,” and the opinion defines the issue to be decided as whether that failure constituted a “dishonest act.” Since there was evidence that the claimant was hired as an assistant manager and that he handled money and made out reports when the manager was gone, it seems reasonable to expect that he should be honest and trustworthy in every respect. Thus, I think the issue of whether the claimant’s failure to list epilepsy as a physical defect constituted a dishonest act was for the Board of Review — not us — to determine. In Harris v. Daniels, 263 Ark. 897, 901, 567 S.W.2d 954 (1978), the Arkansas Supreme Court said: Even though there is evidence upon which the Board of Review might have reached a different result, the scope of judicial review is limited to a determination whether the board could reasonably reach its results upon the evidence before it and a reviewing court is not privileged to substitute its findings for those of the board even though the court might reach a different conclusion if it had made the original determination upon the same evidence considered by the board. (Citations omitted.) I would affirm.